[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff and defendant had a relationship from about May, 1987 through early 1988. Despite plaintiff's complaint and claims, the court finds many of her claims, as well as some of those of the defendant incredible. For example, she claims that based on defendant's promise to repay her, she bought him bedsheets from Ames Department Store for $37.61. Examination of plaintiff's exhibit 29 reveals that this purchase was made in August, 1986, long before the relationship with defendant began. Ms. Bazzano's complaint to the contrary notwithstanding the evidence shows that she took a second mortgage on her house primarily for her own benefit, buying a car, and paying off her own bills. While there is no doubt that Ms. Bazzano advanced funds to the defendant and on his behalf, he claims to have repaid her. In February, 1988, at Mr. Burnett's urging, she signed a note for a loan with Household Finance Corp. Unlike her other claims, Ms. Bazzano had Mr. Burnett sign an acknowledgment and a promise to pay this loan. She acknowledges that he made ten payments totaling $674.50. The balance due on this loan was $1,716.00 (26 payments at $66.00 each). While Mr. Burnett claims he paid that loan, he produced no proof of those payments. As to Ms. Bazzano's other claims, she has not proved that such payments as she made were based on defendant's promise to repay her.
Judgment will enter for plaintiff in the amount of $1,716.00.
SUSCO, J